Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the format is in legalese form, as well as not stating the improvement in the art.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 6-8, 12-14,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al (20170308531).

As per claim 1, Ma et al (20170308531) teaches a method for processing questions and answers (para 0006), comprising:
acquiring a question to be answered (as generating question answering – para 0006); inputting the question to be answered into a first semantic representation model of question and a second semantic representation model of question separately to obtain a first semantic representation vector and a second semantic representation vector for the question to be answered (as, using a semantic relationship to find the answer to the question – para 0118, and calculating a second semantic similarity between the question and the candidate segment – para 0136), 
wherein the first semantic representation model of question is trained based on a question sample and an answer sample corresponding to the question sample (as, training based on ranked sample answers according to a question matching degree –para 0158), 
and the second semantic representation model of question is trained based on the question sample and an article title corresponding to the answer sample (as, calculating a semantic similarity between the question and the document title – para 0130); 
performing a splicing operation based on the first semantic representation vector and the second semantic representation vector to obtain a target semantic representation vector for the question to be answered (as combining the semantic representation scores, as calculate above, into a final weight-ed ranking – para 0188);
 matching the target semantic representation vector for the question to be answered with each semantic representation vector of answer contained in a pre-established vector index library of answer (as, using a text library for the representation vector – para 0188, reflecting back on para 0056)
 wherein the vector index library of answer is established by converting all candidate answers in a sample pool of answer into respective semantic representation vectors (As combining the answers into a sample set – para 0158), 
and the semantic representation vector of answer corresponding to each candidate answer is obtained based on the semantic representation vector of the candidate answer (as calculating a semantic representation of the answer – para 0168) and a semantic representation vector of title for the article title corresponding to the candidate answer (and tying to the title document – end of para 0168);
 and acquiring a target answer based on the semantic representation vector of answer matched with the target semantic representation vector, and outputting the target answer (as outputting the answer – fig. 2a, subblock 240).

As per claim 2,  The method of claim 1, wherein the semantic representation vector of the candidate answer is obtained by performing a semantic representation vectorization on the candidate answer through a semantic representation model of answer (as calculating a semantic representation of the answer – para 0168) and a semantic representation vector of title for the article title corresponding to the candidate answer (and tying to the title document – end of para 0168; and calculating a semantic similarity between the question and the document title – para 0130), 
the semantic representation model of answer is trained based on the question sample and the answer sample corresponding to the question sample, and the semantic representation model of title is trained based on the question sample and the article title corresponding to the answer sample (as, training based on ranked sample answers according to a question matching degree –para 0158).

As per claim 6, The method of claim 1, wherein obtaining the semantic representation vector of answer corresponding to each candidate answer based on the semantic representation vector of the candidate answer and the semantic representation vector of title for the article title corresponding to the candidate answer (as, in addition to the vector representing the candidate answer – para 0158, 188;  and the semantic representation of the title – para 130, 168) comprises: 
multiplying the semantic representation vector of the candidate answer by a first weight to obtain a new semantic representation vector, the first weight being set in advance;  multiplying the semantic representation vector of title by a second weight to obtain a new semantic representation vector of title, the second weight being set in advance (as calculating an extended vector for the question and candidate answer – para 0159, examiner notes that this also applies to the queryanswer-title relationship, as mapped to claim 1);
and splicing the new semantic representation vector and the new semantic representation vector of title to obtain a spliced semantic representation vector (as generating a co-occurrence metric to provide an updated measure to the closeness of the match – para 0159, middle of the paragraph);
and determining the spliced semantic representation as the semantic representation vector of answer corresponding to the candidate answer (as determining the final document by the highest answer confidence – end of para 0159);

and wherein performing the splicing operation based on the first semantic representation vector and the second semantic representation vector to obtain the target semantic representation vector for the question to be answered comprises: 
multiplying the first semantic representation vector by the first weight to obtain a first intermediate semantic representation vector for the question to be answered (as, using an offset weight to calculate a new semantic matching degree, para 0159, first 9 lines); 
multiplying the second semantic representation vector by the second weight to obtain a second intermediate semantic representation vector for the question to be answered (as, applying an offset weight in the semantic matching – para 0159, lines 10-21, which is applied to ranking features – listed in para 0158, which includes the title-question data – para 0130); 
and splicing the first intermediate semantic representation vector and the second intermediate semantic representation vector to obtain the target semantic representation vector for the question to be answered (as, using the offset weighting for all of the applied features – para 0158, last 12 lines – in the explanation of the various types of total confidence scores).

	Claims 7,8,12 are device claims that perform the method steps of claims 1,2,6 above and as such, claims 7,8,12 are similar in scope and content to claims 1,2,6 and therefore, claims 7,8,12 are rejected under similar rationale as presented against claims 1,2,6 above.  Furthermore, Ma et al (20170308531) teaches a processor and storage devices – para 00246, 0249.

	Claims 13,14, 18 are computer readable medium claims that perform executable steps of claims 1,2,6 above and as such, , claims 13,14,18 are similar in scope and content to claims 1,2,6 and therefore, claims 13,14,18 are rejected under similar rationale as presented against claims 1,2,6 above.  Furthermore, Ma et al (20170308531) teaches storage devices – para 00246, 0249.

Allowable Subject Matter

Claims 3-5,9-11,15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As per claim 3, the detailed similarity calculations on a detailed level with cross-relationships regarding correct/incorrect/question/answer/title is not explicitly taught by the prior art of record.  The current prior art, such as Ma et al (20170308531) does teach the concept of using an incorrect answer data set to weight the confidence levels (para 0131).  However, none of the prior art explicitly teaches the weighting relationships toward the incorrect answer set, as found in dependent claims 3-5, 9-11, 15-17.    

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form, and detailed below:

Ackermann et al (11243955) teaches tokenized query-answer system (Abstract) comparing candidate answers (summary, 3rd paragraph) using incorrect answer sets (col. 7 lines 45-54). 
	Singhal et al (20200293586) teaches confidence scores in a query/answer system with a confidence penalty for incorrect answers (para 0022)
	Nielson et al (20140297266) teaches word matching for query-answer (para 0201) that suggests a document title providing a vocabulary (para 0201), but is silent with semantic and incorrect data sets.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        04/30/2022